DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(l) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 17 and 19 of U.S. Patent No. 10,0958,334. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are broader in scope and thus encompass conflicting claims 1-18 of U.S. Patent No. 10,958,334.
As to claim 1, conflicting claim 1 of the U.S. Patent No. 10,958,334 includes all the claimed limitations.
As to claims 2 and 10-11, conflicting claim 2 of the U.S. Patent No. 10,958,334 includes all the claimed limitations.
As to claim 3, conflicting claim 3 of the U.S. Patent No. 10,958,334 includes all the claimed limitations.
As to claims 4, 12, 15-16 and 18, conflicting claim 4 of the U.S. Patent No. 10,958,334 includes all the claimed limitations.
As to claims 5 and 14, conflicting claim 5 of the U.S. Patent No. 10,958,334 includes all the claimed limitations.
As to claim 6, conflicting claim 6 of the U.S. Patent No. 10,958,334 includes all the claimed limitations.
As to claim 7, conflicting claim 7 of the U.S. Patent No. 10,958,334 includes all the claimed limitations.
As to claim 8, conflicting claim 8 of the U.S. Patent No. 10,958,334 includes all the claimed limitations.
As to claims 9 and 17, conflicting claim 17 of the U.S. Patent No. 10,958,334 includes all the claimed limitations.
As to claims 19-20, conflicting claim 20 of the U.S. Patent No. 10,958,334 includes all the claimed limitations.

Allowable Subject Matter
Claims 1-20 allowed if Double Patent is resolved.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 9 and 17, Natarajan (US Pub. 2012/0263042) discloses Routes are computed by ground stations for different network snapshots (par.009).  However, the prior art fails to teach “receiving a plurality of backbone route tables that each define a snapshot of a backbone topology of the NGSO system that varies in time”, in linking with other subject matters in the claims. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (US Pub. 2022/0209859) data packet processing method and apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642